                                           Case 4:17-cv-03820-JSW Document 245 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHAEL ORTIZ,                                   Case No. 17-cv-03820-JSW
                                                          Plaintiff,
                                   8
                                                                                            ORDER REGARDING TRIAL
                                                  v.
                                   9

                                  10       AMAZON.COM LLC, et al.,
                                                          Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court has received the parties’ joint report regarding the upcoming bench trial. The

                                  14   Court ORDERS that the trial will proceed in-person. Therefore, all counsel and any witnesses

                                  15   who can be present in person shall appear in person. For those witnesses who cannot appear in

                                  16   person, they shall testify remotely via Zoom. The Court’s preference would be to move forward

                                  17   with all witnesses who can attend in person to testify and then to proceed to any remote witnesses

                                  18   to avoid the need to shift modalities on any given trial day. The parties shall consult the Court’s

                                  19   website for further information regarding remote proceedings.1

                                  20           The Court adopts the parties’ proposal to present the testimony of William Hedin and

                                  21   Nityanath Vaidya by deposition, and the parties shall exchange their designations on the schedule

                                  22   set forth in their joint report.

                                  23           IT IS SO ORDERED.

                                  24   Dated: June 17, 2021

                                  25                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  26                                                    United States District Judge
                                  27

                                  28   1
                                               See https://www.cand.uscourts.gov/zoom.
